DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
2.	The abstract of the disclosure is objected to because Abstract, line 1, “comprises” should read --includes--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemesh et al. (U.S. 2017/0020399 A1).

Referring to claim 1, Shemesh et al. disclose an electronic fitness device (Figure 6) comprising:
a housing including a bottom wall configured to contact a user's wrist (para. [0018], [0102]; Figure 6);

a first optical transmitter array positioned at a first location on the bottom wall and operable to output a plurality of optical signals that pass through a user's skin, each optical signal having a unique wavelength (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D);

a first optical receiver positioned at a second location on the bottom wall and operable to receive the optical signals from the first optical transmitter array such that the optical signals travel along a first signal path and a first distance from the first optical transmitter array to the first optical receiver (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D); and
a second optical receiver positioned at a third location on the bottom wall and operable to receive the optical signals from the first optical transmitter array such that the optical signals travel along a second signal path and a second distance from the first optical transmitter array to the second optical receiver, wherein the second signal path is roughly orthogonal to the first signal path and the second distance is different from the first distance (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
As to claim 2, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical receiver is spaced apart from the first optical transmitter array along a first axis, and the second optical receiver is spaced apart from the first optical transmitter array along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
Referring to claim 3, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical receiver and the second optical receiver are each have an elongated aspect ratio, and wherein the first optical receiver is oriented longitudinally along a first axis and the second optical receiver is oriented along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
As to claim 4, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising
a second optical transmitter array positioned at a fourth location on the bottom wall and operable to output a plurality of optical signals that pass through the user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), each optical signal having a wavelength equal to a wavelength of a corresponding optical signal of the first optical transmitter array (para. [0039], [0049], [0079]-[0080], [0086]),
wherein the first optical transmitter array and the second optical transmitter array are spaced apart from one another along a first axis and along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
Referring to claim 5, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising
a third optical receiver positioned at a fifth location on the bottom wall and operable to receive the optical signals from the first optical transmitter array and the second optical transmitter array, the third optical receiver spaced apart from the first optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), and
a fourth optical receiver positioned at a sixth location on the bottom wall and operable to receive the optical signals from the first optical transmitter array and the second optical transmitter array, the fourth optical receiver spaced apart from the second optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
As to claim 6, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the third optical receiver and the fourth optical receiver are each have an elongated aspect ratio, and wherein the third optical receiver is oriented longitudinally along the first axis and the fourth optical receiver is oriented along the second axis on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
Referring to claim 7, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising:
a first lens covering the first optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040]),
a second lens covering the second optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040]), and
third, fourth, fifth, and sixth lenses, each lens covering a corresponding optical receiver and configured to direct optical signals exiting from the skin onto the associated receiver (para. [0008], [0036], [0040], [0096]; Figures 2A-2D).
As to claim 8, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising a third optical transmitter array positioned at a fifth location on the bottom wall approximately midway between the first optical transmitter array and the second optical transmitter array along the first axis and along the second axis, and operable to output a plurality of optical signals that pass through the user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), each optical signal having a wavelength equal to a wavelength of a corresponding optical signal of the first optical transmitter array (para. [0039], [0049], [0079]-[0080], [0086]).
Referring to claim 9, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein each optical receiver is operable to generate a first electronic signal corresponding to the first optical signals and a second electronic signal corresponding to the second optical signals (para. [0008], [0036], [0046], [0047], [0063], [0096]; Figures 2A-2D), and the electronic fitness device further comprises:
a memory element (para. [0024], [0028]-0029]) configured to store a signal to noise ratio threshold (para. [0044]); and
a processing element coupled with the memory element and each of the optical receivers (para. [0024], [0028]-0029]), the processing element configured to:
receive the first electronic signal and the second electronic signal from each of the optical receivers (para. [0008], [0036], [0046], [0047], [0063], [0096]; Figures 2A-2D),
determine a signal to noise ratio of each of the first electronic signals and the second electronic signals (para. [0044]),
process the first electronic signals and the second electronic signals if the signal to noise ratio of the first electronic signals and the second electronic signals is above the signal to noise threshold (para. [0044]).
As to claim 10, Shemesh et al. disclose an electronic fitness device (Figure 6) comprising:
a housing including a bottom wall configured to contact a user's wrist (para. [0018], [0102]; Figure 6);
a first optical transmitter array positioned at a first location on the bottom wall and including a first optical transmitter, a second optical transmitter, and a third optical transmitter, each optical transmitter operable to output a first optical signal that passes through a user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D);
a second optical transmitter array positioned at a second location on the bottom wall and including a first optical transmitter, a second optical transmitter, and a third optical transmitter, each optical transmitter operable to output a second optical signal that passes through a user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), each second optical signal having a wavelength equal to a wavelength of a corresponding first optical signal of the first optical transmitter array (para. [0039], [0049], [0079]-[0080], [0086]); and
a first optical receiver, a second optical receiver, a third optical receiver, and a fourth optical receiver (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D),
the first optical receiver spaced apart from the third optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D),
the second optical receiver spaced apart from the fourth optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), and
each optical receiver operable to receive the first optical signals and the second optical signals (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D),
wherein the first optical signals travel along a different signal path from the first optical transmitter array to each of the optical receivers (para. [0042], [0096]; Figures 2A-2D), and
wherein the second optical signals travel along a different signal path from the second optical transmitter array to each of the optical receivers (para. [0042], [0096]; Figures 2A-2D).
Referring to claim 11, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical transmitter array and the second optical transmitter array are spaced apart from one another along a first axis and along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
As to claim 12, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical receiver, the second optical receiver, the third optical receiver, and the fourth optical receiver are each have an elongated aspect ratio, and wherein the first optical receiver and the third optical receiver are oriented longitudinally along a first axis, and wherein the second optical receiver and the fourth optical receiver are oriented along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
Referring to claim 13, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising:
a first lens covering the first optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040], [0096]; Figures 2A-2D),
a second lens covering the second optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040], [0096]; Figures 2A-2D), and
third, fourth, fifth, and sixth lenses, each lens covering a corresponding optical receiver and configured to direct optical signals exiting from the skin onto the associated receiver (para. [0008], [0036], [0040], [0096]; Figures 2A-2D).
As to claim 14, Shemesh et al. disclose an electronic fitness device (Figure 6) comprising:
a housing including a bottom wall configured to contact a user's wrist (para. [0018], [0102]; Figure 6);
a memory element (para. [0024], [0028]-0029]) configured to store a signal to noise ratio threshold (para. [0044]); 
a first optical transmitter array positioned at a first location on the bottom wall and operable to output a plurality of first optical signals that pass through a user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D);
a second optical transmitter array positioned at a second location on the bottom wall and operable to output a plurality of second optical signals that pass through the user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), each second optical signal having a wavelength equal to a wavelength of a corresponding first optical signal (para. [0039], [0049], [0079]-[0080], [0086]);
a first optical receiver, a second optical receiver, a third optical receiver, and a fourth optical receiver, each optical receiver (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D):
positioned on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D),
operable to receive the first optical signals and the second optical signals (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), and
operable to generate a first electronic signal corresponding to the first optical signals and a second electronic signal corresponding to the second optical signals (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D); and
a processing element coupled with the memory element and each of the optical receivers (para. [0024], [0028]-0029]), the processing element configured to:
receive the first electronic signal and the second electronic signal from each of the optical receivers (para. [0008], [0036], [0046], [0047], [0063], [0096]; Figures 2A-2D),
determine a signal to noise ratio of each of the first electronic signals and the second electronic signals (para. [0044]),
process the first electronic signals and the second electronic signals if the signal to noise ratio of the first electronic signals and the second electronic signals is above the signal to noise threshold (para. [0044]).
Referring to claim 15, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical transmitter array and the second optical transmitter array are spaced apart from one another along a first axis and along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
As to claim 16, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical receiver is spaced apart from the third optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
Referring to claim 17, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the second optical receiver is spaced apart from the fourth optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
As to claim 18, Shemesh et al. disclose an electronic fitness device (Figure 6), wherein the first optical receiver, the second optical receiver, the third optical receiver, and the fourth optical receiver are each have an elongated aspect ratio, and wherein the first optical receiver and the third optical receiver are oriented longitudinally along a first axis, and wherein the second optical receiver and the fourth optical receiver are oriented along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).
Referring to claim 19, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising:
a first lens covering the first optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040], [0096]; Figures 2A-2D),
a second lens covering the second optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040], [0096]; Figures 2A-2D), and
third, fourth, fifth, and sixth lenses, each lens covering a corresponding optical receiver and configured to direct optical signals exiting from the skin onto the associated receiver (para. [0008], [0036], [0040], [0096]; Figures 2A-2D).
As to claim 20, Shemesh et al. disclose an electronic fitness device (Figure 6), further comprising
a third optical transmitter array positioned at a fifth location on the bottom wall approximately midway between the first optical transmitter array and the second optical transmitter array along the first axis and along the second axis, and operable to output a plurality of optical signals that pass through the user's skin (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D), each optical signal having a wavelength equal to a wavelength of a corresponding optical signal of the first optical transmitter array (para. [0039], [0049], [0079]-[0080], [0086]); and
a fifth optical receiver, a sixth optical receiver, a seventh optical receiver, and an eighth optical receiver, each optical receiver operable to receive the first optical signals and the second optical signals and to generate the first electronic signal and the second electronic signal (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D),
wherein the eight optical receivers are positioned along a circumference of a circular formation at angular intervals of approximately 45 degrees, such that the optical receivers surround the optical transmitter arrays (e.g., “[0096] In FIGS. 2A-2D, there are shown exemplary design configurations of LED(s) and Photodiode(s) of a PPG sensor, in accordance with some embodiments of the present invention. The configurations show include: configuration 1—1 tilted LED and 1 tilted photodiode (FIG. 2A); configuration 2—2 to 4 tilted LEDs (FIG. 2B); configuration 3—LED within photodiode/s (FIG. 2C); configuration 4—Several LEDs embedded within one photodiode (FIG. 2D).” – para. [0096]; Figures 2A-2D).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Bidirectional Recurrent Auto-Encoder for Photoplethysmogram Denoising”, Lee et al. (referred hereafter Lee et al.).

Referring to claim 1, Lee et al. disclose an electronic fitness device (Figure 3) comprising:
a housing including a bottom wall configured to contact a user's wrist (e.g., “Furthermore, PPG was measured from the chest, not only for the convenience of the participant, but because our internal experiment has found chest PPG to be relatively low in SNR as compared to finger or wrist PPG, as was found in other studies [48].” – page 2382, 2nd col., 2nd para.; Figure 3);

a first optical transmitter array (e.g., PPG – Figure 3(A)) positioned at a first location on the bottom wall and operable to output a plurality of optical signals that pass through a user's skin, each optical signal having a unique wavelength (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A));

a first optical receiver (e.g., PPG – Figure 3(A)) positioned at a second location on the bottom wall and operable to receive the optical signals from the first optical transmitter array such that the optical signals travel along a first signal path and a first distance from the first optical transmitter array to the first optical receiver (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)); and
a second optical receiver positioned at a third location on the bottom wall and operable to receive the optical signals from the first optical transmitter array such that the optical signals travel along a second signal path and a second distance from the first optical transmitter array to the second optical receiver, wherein the second signal path is roughly orthogonal to the first signal path and the second distance is different from the first distance (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 2, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical receiver is spaced apart from the first optical transmitter array along a first axis, and the second optical receiver is spaced apart from the first optical transmitter array along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Referring to claim 3, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical receiver and the second optical receiver are each have an elongated aspect ratio, and wherein the first optical receiver is oriented longitudinally along a first axis and the second optical receiver is oriented along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 4, Lee et al. disclose an electronic fitness device (Figure 3), further comprising
a second optical transmitter array positioned at a fourth location on the bottom wall and operable to output a plurality of optical signals that pass through the user's skin, each optical signal having a wavelength equal to a wavelength (e.g., “waveform database” – Figure 2) of a corresponding optical signal of the first optical transmitter array (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)),
wherein the first optical transmitter array and the second optical transmitter array are spaced apart from one another along a first axis and along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Referring to claim 5, Lee et al. disclose an electronic fitness device (Figure 3), further comprising
a third optical receiver positioned at a fifth location on the bottom wall and operable to receive the optical signals from the first optical transmitter array and the second optical transmitter array, the third optical receiver spaced apart from the first optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)), and
a fourth optical receiver positioned at a sixth location on the bottom wall and operable to receive the optical signals from the first optical transmitter array and the second optical transmitter array, the fourth optical receiver spaced apart from the second optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 6, Lee et al. disclose an electronic fitness device (Figure 3), wherein the third optical receiver and the fourth optical receiver are each have an elongated aspect ratio, and wherein the third optical receiver is oriented longitudinally along the first axis and the fourth optical receiver is oriented along the second axis on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Referring to claim 8, Lee et al. disclose an electronic fitness device (Figure 3), further comprising a third optical transmitter array positioned at a fifth location on the bottom wall approximately midway between the first optical transmitter array and the second optical transmitter array along the first axis and along the second axis, and operable to output a plurality of optical signals that pass through the user's skin, each optical signal having a wavelength equal to a wavelength of a corresponding optical signal of the first optical transmitter array (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 9, Lee et al. disclose an electronic fitness device (Figure 3), wherein each optical receiver is operable to generate a first electronic signal corresponding to the first optical signals and a second electronic signal corresponding to the second optical signals (Figure 3(A)), and the electronic fitness device further comprises:
a memory element (Figures 1-2) configured to store a signal to noise ratio threshold (page 2377, 1st col., last para. to 2nd col., 1st para.; page 2378, D. BRDAE Training section; Equations 4-5); and
a processing element coupled with the memory element and each of the optical receivers, the processing element configured to:
receive the first electronic signal and the second electronic signal from each of the optical receivers (page 2378, D. BRDAE Training section),
determine a signal to noise ratio of each of the first electronic signals and the second electronic signals (page 2378, D. BRDAE Training section),
process the first electronic signals and the second electronic signals if the signal to noise ratio of the first electronic signals and the second electronic signals is above the signal to noise threshold (page 2378, D. BRDAE Training section).
Referring to claim 10, Lee et al. disclose an electronic fitness device (Figure 3) comprising:
a housing including a bottom wall configured to contact a user's wrist (e.g., “Furthermore, PPG was measured from the chest, not only for the convenience of the participant, but because our internal experiment has found chest PPG to be relatively low in SNR as compared to finger or wrist PPG, as was found in other studies [48].” – page 2382, 2nd col., 2nd para.; Figure 3);
a first optical transmitter array (e.g., PPG – Figure 3(A)) positioned at a first location on the bottom wall and including a first optical transmitter, a second optical transmitter, and a third optical transmitter, each optical transmitter operable to output a first optical signal that passes through a user's skin (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)), each first optical signal having a unique wavelength (e.g., “waveform database” – Figure 2);
a second optical transmitter array positioned at a second location on the bottom wall and including a first optical transmitter, a second optical transmitter, and a third optical transmitter, each optical transmitter operable to output a second optical signal that passes through a user's skin, each second optical signal having a wavelength equal to a wavelength of a corresponding first optical signal of the first optical transmitter array (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)); and
a first optical receiver, a second optical receiver, a third optical receiver, and a fourth optical receiver (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)),
the first optical receiver spaced apart from the third optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)),
the second optical receiver spaced apart from the fourth optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)), and
each optical receiver operable to receive the first optical signals and the second optical signals (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)),
wherein the first optical signals travel along a different signal path from the first optical transmitter array to each of the optical receivers (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)), and
wherein the second optical signals travel along a different signal path from the second optical transmitter array to each of the optical receivers (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 11, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical transmitter array and the second optical transmitter array are spaced apart from one another along a first axis and along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Referring to claim 12, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical receiver, the second optical receiver, the third optical receiver, and the fourth optical receiver are each have an elongated aspect ratio, and wherein the first optical receiver and the third optical receiver are oriented longitudinally along a first axis, and wherein the second optical receiver and the fourth optical receiver are oriented along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 14, Lee et al. disclose an electronic fitness device (Figure 3) comprising:
a housing including a bottom wall configured to contact a user's wrist (e.g., “Furthermore, PPG was measured from the chest, not only for the convenience of the participant, but because our internal experiment has found chest PPG to be relatively low in SNR as compared to finger or wrist PPG, as was found in other studies [48].” – page 2382, 2nd col., 2nd para.; Figure 3);
a memory element (Figures 1-2) configured to store a signal to noise ratio threshold (page 2377, 1st col., last para. to 2nd col., 1st para.; page 2378, D. BRDAE Training section; Equations 4-5); 
a first optical transmitter array positioned at a first location on the bottom wall and operable to output a plurality of first optical signals that pass through a user's skin (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)), each first optical signal having a unique wavelength (e.g., “waveform database” – Figure 2);
a second optical transmitter array positioned at a second location on the bottom wall and operable to output a plurality of second optical signals that pass through the user's skin, each second optical signal having a wavelength equal to a wavelength of a corresponding first optical signal (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A));
a first optical receiver, a second optical receiver, a third optical receiver, and a fourth optical receiver, each optical receiver (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)):
positioned on the bottom wall (Figure 3(A)),
operable to receive the first optical signals and the second optical signals (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)), and
operable to generate a first electronic signal corresponding to the first optical signals and a second electronic signal corresponding to the second optical signals (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)); and
a processing element coupled with the memory element and each of the optical receivers, the processing element configured to:
receive the first electronic signal and the second electronic signal from each of the optical receivers (page 2378, D. BRDAE Training section),
determine a signal to noise ratio of each of the first electronic signals and the second electronic signals (page 2378, D. BRDAE Training section),
process the first electronic signals and the second electronic signals if the signal to noise ratio of the first electronic signals and the second electronic signals is above the signal to noise threshold (page 2378, D. BRDAE Training section).
Referring to claim 15, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical transmitter array and the second optical transmitter array are spaced apart from one another along a first axis and along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 16, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical receiver is spaced apart from the third optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Referring to claim 17, Lee et al. disclose an electronic fitness device (Figure 3), wherein the second optical receiver is spaced apart from the fourth optical receiver with the first optical transmitter array and the second optical transmitter array positioned therebetween (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
As to claim 18, Lee et al. disclose an electronic fitness device (Figure 3), wherein the first optical receiver, the second optical receiver, the third optical receiver, and the fourth optical receiver are each have an elongated aspect ratio, and wherein the first optical receiver and the third optical receiver are oriented longitudinally along a first axis, and wherein the second optical receiver and the fourth optical receiver are oriented along a second axis, orthogonal to the first axis, on the bottom wall (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Referring to claim 20, Lee et al. disclose an electronic fitness device (Figure 3), further comprising
a third optical transmitter array positioned at a fifth location on the bottom wall approximately midway between the first optical transmitter array and the second optical transmitter array along the first axis and along the second axis, and operable to output a plurality of optical signals that pass through the user's skin, each optical signal having a wavelength equal to a wavelength of a corresponding optical signal of the first optical transmitter array (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)); and
a fifth optical receiver, a sixth optical receiver, a seventh optical receiver, and an eighth optical receiver, each optical receiver operable to receive the first optical signals and the second optical signals and to generate the first electronic signal and the second electronic signal (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)),
wherein the eight optical receivers are positioned along a circumference of a circular formation at angular intervals of approximately 45 degrees, such that the optical receivers surround the optical transmitter arrays (e.g., “PPG was acquired using 3 photodiode and light emitting diode pairs. The output current from the photodiode was passed through a transimpedance amplifier for voltage conversion and the signal was digitized using STM32F373.” – page 2377, 2nd col., 2nd para.; Figure 3(A)).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claims 1, 10, and 14, respectively above, and further in view of Shemesh et al. (U.S. 2017/0020399 A1).

In regard claims 7, 13, and 19, Lee et al. do nor expressively disclose:

a first lens covering the first optical transmitter array and configured to direct optical signals to the skin of the user,
a second lens covering the second optical transmitter array and configured to direct optical signals to the skin of the user, and
third, fourth, fifth, and sixth lenses, each lens covering a corresponding optical receiver and configured to direct optical signals exiting from the skin onto the associated receiver.

Shemesh et al. disclose that it is known in the art to provide:
a first lens covering the first optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040]),
a second lens covering the second optical transmitter array and configured to direct optical signals to the skin of the user (para. [0008], [0036], [0040]), and
third, fourth, fifth, and sixth lenses, each lens covering a corresponding optical receiver and configured to direct optical signals exiting from the skin onto the associated receiver (para. [0008], [0036], [0040], [0096]; Figures 2A-2D).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Shemesh et al. into Lee et al. reference to narrow beam angle (tilted angle) allowing more focused and brighter intensity output and eliminating any light bleeding issues and/or of reflections caused by incident light. This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shemesh et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lee et al. and Shemesh et al. to obtain the invention as specified in claims 7, 13, and 19. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864